Citation Nr: 1725402	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  12-27 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. What evaluation is warranted for left ear conductive hearing loss from March 22, 2010?

2. Entitlement to service connection for right ear conductive hearing loss. 

3. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for right foot medial plantar neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2017, a videoconference hearing was held before the undersigned Veterans Law Judge. At that time, the record was held open for 60 days for the submission of additional evidence. To date, no additional pertinent evidence has been received.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing loss

In August 2010, VA granted entitlement to service connection for left ear conductive hearing loss and assigned a noncompensable rating from March 22, 2010, and denied entitlement to service connection for right ear conductive hearing loss. The Veteran disagreed with the decision and perfected this appeal. 

The Veteran underwent VA audiology examinations in May 2010 and January 2011. While both examinations noted a conductive hearing loss on the right, the Veteran did not meet VA's criteria for a right ear hearing loss disability. See 38 C.F.R. § 3.385 (2016). 

At the hearing, the Veteran testified that he wore hearing aids in both ears and gets hearing tests at VA once a year. Review of VA outpatient records shows that hearing aids were initially dispensed in 2010. A March 2010 ear, nose and throat surgical note indicates that audiometric results showed a mild essentially sensorineural hearing loss on the right with 10 decibel air-bone gaps noted at 250 and 3000 Hertz only. A June 2013 audiology note indicates the last audiogram was in April 2013 and the right ear was within normal limits with the exception of mild loss at 250-500 Hertz and at 4000 Hertz. A February 2014 audiology note indicates the last audiogram was in December 2013 and that the right ear was within normal limits. The actual audiometric evaluations completed in connection with VA treatment, however, are not in the record. These are relevant to the appeal and all VA audiometric evaluations and results since March 2010 should be obtained. See 38 C.F.R. § 3.159(c)(2) (2016).

The Veteran most recently underwent a VA examination to determine the severity of left ear hearing loss in May 2011. At the January 2017 hearing the appellant testified that he has to keep going back to the doctor to drain the left ear and he has a hard time interacting with people and difficulty hearing the TV. This arguably suggests worsening and considering the length of time since the last examination, a current examination is needed. See 38 C.F.R. § 3.327 (2016). Additionally, if the Veteran is shown to have a hearing loss disability on the right for VA purposes, an opinion addressing the etiology of that disorder must be obtained. 38 C.F.R. § 3.159(c)(4). 

The Board further notes that the issue regarding what evaluation is in order for a left ear hearing loss is inextricably intertwined with the claim of entitlement to service connection for right ear hearing loss. Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, further development is in order.

Compensation under 38 U.S.C.A. § 1151

In May 2014, VA denied entitlement to compensation under 38 U.S.C.A. § 1151 for medial plantar neuropathy of the right foot. The Veteran submitted a timely notice of disagreement later that month. To date, a statement of the case has not been furnished and remand is required. Manlincon v. West, 12 Vet. App. 238 (1999). As such, further development is in order.

Accordingly, the case is REMANDED for the following action:

1. Request all records pertaining to any audiometric evaluations performed at the Biloxi VA Medical Center or other VA facility for the period since March 2010. Any records obtained should include the actual audiometric data (puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz) and not be limited to a summary of the results. If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA audiometric examination. The electronic claims folder and a copy of this remand must be available for review. The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected left ear hearing loss. 

If the Veteran is shown to have a hearing loss disability for VA purposes on the right, the examiner is to opine whether it is at least as likely as not that the disorder is related to active service or events therein, to include noise exposure. A complete rationale for any opinion expressed must be provided. 

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).

4. The RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues what evaluation is warranted for a left ear conductive hearing loss from March 22, 2010; and entitlement to service connection for right ear conductive hearing loss. If the benefits sought on appeal remain denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

6. Issue a statement of the case addressing the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right foot medial plantar neuropathy. If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issue should it be returned to the Board. 38 U.S.C.A. § 7104 (West 2014). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




